DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control console” in claims 1, 11, and 19 with specification support in published [0050] and “visualization system” in claims 11 and 16 with support in [0034].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Long et al (US Pub 2017/0196591 –cited by applicant as WO 2017-120477).
Re claim 1: Long discloses a surgical tracking system, comprising:

a second tracking magnet [0040, 0047; see second beacon magnet at proximal end 26]; and
a sensor base assembly including a base defining an opening therethrough and at least three magnetic sensor assemblies disposed on the base and arranged about the opening, each of the at least three magnetic sensor assemblies configured to independently track each of the first and second tracking magnets in X, Y, and Z dimensions [0035, 0036, 0045; see the three sensors 12A-C to sense magnetic fields individually via triangulation and along a plane of the sensors and including a depth of the needle dimension].
Re claim 2: A control console is configured to receive tracking data from each of the at least three magnetic sensor assemblies and determine position and orientation information for each of the first and second tracking magnets based upon the received tracking data [0038, 0040, 0047; see the processor 40 that tracks disposition of both the first and second magnets].
Re claim 3: The sensor base assembly is configured for positioning such that at least a portion of tissue of interest extends through the opening of the base (Figure 3; see the tissue 2 that is adjacent the opening, wherein the structure of the assembly is configured for tissue to extend through the opening).
Re claims 6, 7: The second tracking magnet is coupled to and incorporated within a surgical instrument [0040; see the magnetic element 36 within the needle 20].
Re claim 8: The base is adjustable to adjust at least one dimension of the opening of the base [0044; see the self-sealing membrane making the base adjustable, 
Re claims 9, 10: The at least three magnetic sensor assemblies includes at least four magnetic sensor assemblies radially arranged about the base [0045; wherein any number of sensor can be used which includes at least four or eight sensors].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (US Pub 2017/0196591 –cited by applicant as WO 2017-120477), as applied to claim 1, in view of Derichs et al (US Pub 2016/0051164 –cited by applicant).
Re claims 4, 5: Long discloses all features including two magnets and that the sensor has an opening with which tissue extends through (Figure 3; see the tissue 2 that is adjacent the opening, wherein the structure of the assembly is configured for tissue to extend through the opening), but does not disclose that the first tracking magnet is configured for implantation into tissue of interest. However, Derichs teaches of a marker 110 comprising a magnet that is surgically implanted in a patient’s body [0033, 0034; see the magnetic marker 110 that is surgically inserted]. It would have 
Re claim 11: Long discloses a surgical visualization and tracking system, comprising:
a surgical tracking system, including: a first tracking magnet [0040, 0047; see first beacon magnet at distal end 24];
a second tracking magnet [0040, 0047; see second beacon magnet at proximal end 26];
a sensor base assembly including at least three magnetic sensor assemblies, each of the at least three magnetic sensor assemblies configured to independently track each of the first and second tracking magnets in X, Y, and Z dimensions [0035, 0036, 0045; see the three sensors 12A-C to sense magnetic fields individually vis triangulation and along a plane of the sensors and including a depth of the needle dimension]; and
a control console configured to receive tracking data from each of the at least three magnetic sensor assemblies and determine position and orientation information for each of the first and second tracking magnets based upon the received tracking data [0038, 0040, 0047; see the processor 40 that tracks disposition of both the first and second magnets].
Long discloses all features including a display (see Figure 6), but does not disclose a visualization system configured to receive the position and orientation information from the control console and represent the position and orientation information for each of the first and second tracking magnets on a displayed 3D model of tissue. However, Derichs teaches a visualization system configured to receive the 
Re claim 12: Long discloses wherein the sensor base assembly further includes a base defining an opening therethrough, and wherein the at least three magnetic sensor assemblies are disposed on the base and arranged about the opening [0035, 0036, 0045; see the three sensors 12A-C to sense magnetic fields individually via triangulation and along a plane of the sensors and including a depth of the needle dimension in the opening 14].
Re claim 13: Long discloses the base is configured for positioning such that at least a portion of tissue of interest extends through the opening of the base (Figure 3; see the tissue 2 that is adjacent the opening, wherein the structure of the assembly is configured for tissue to extend through the opening).
Re claim 14: Long discloses all features including a second magnet associated with a surgical instrument [0040; see the magnet 36 within needle 20]), but does not disclose that the first tracking magnet is configured for implantation into tissue of interest. However, Derichs teaches of a marker 110 comprising a magnet that is surgically implanted in a patient’s body [0033, 0034; see the magnetic marker 110 that is surgically inserted]. It would have been obvious to the skilled artisan to modify Long, 
Re claim 15: Long discloses the at least three magnetic sensor assemblies includes four magnetic sensor assemblies radially arranged [0045; wherein any number of sensor can be used which includes at least four sensors].
Re claims 16, 17, 19, 20: Long discloses a visualization system that receives instrument information of an instrument with a second tracking magnet that is displayed wherein the information includes a distance from the second tracking magnet to a feature of the instrument [0047, 0055, Figure 6; see the display wherein the second tracking magnet is one of the magnets on the distal or proximal end of the needle such that the distance between the proximal and distal ends is visualized], but does not disclose wherein the information is relative to a displayed 3D model of tissue, a non-transitory storage medium that receives the information from the control to represent the position and orientation on the 3D display, or a display with user interface for the 3D display. However, Derichs teaches a visualization system configured to receive the position and orientation information from the control console and represent the position and orientation information for each of the first and second tracking magnets on a displayed 3D model of tissue [0085; Figure 9; see “three-dimensional” display]. Derichs further teaches that the 3D display is generated via software programming on a processor which corresponds to a non-transitory computer readable medium for the 3D display of information [0130; see the computer readable medium readable by a computer to perform the steps of invention], as well as a display and user interface for displaying the representation of the 3D model (Figure 1; see the display and user 
Re claim 18: Long discloses the represented position and orientation information is updated in real time [0035; see real time].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793